
	
		I
		112th CONGRESS
		1st Session
		H. R. 243
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to modify the
		  penalty for false marking, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patent Lawsuit Reform Act of
			 2011.
		2.False
			 marking
			(a)In
			 generalSection 292 of title
			 35, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in the second
			 undesignated paragraph, by striking any unpatented article and
			 inserting unpatented articles;
					(B)in the third
			 undesignated paragraph, by striking any article and inserting
			 one or more articles; and
					(C), by striking
			 $500 for every such offense and inserting $500, in the
			 aggregate, for all offenses in connection with such articles;
			 and
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)A person who has suffered a competitive
				injury as a result of a violation of this section may bring a civil action in
				the appropriate district court of the United States against the person
				violating this section for recovery of not more than $500 in damages to
				compensate for the
				injury.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to any case
			 pending on the date of the enactment of this Act, and to any case commenced on
			 or after such date of enactment.
			
